Citation Nr: 0712327	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The veteran was treated for hepatitis during his active 
military service.

2.  The only risk factor for hepatitis C that is documented 
is illicit intravenous drug use.

3.  The record does not contain any competent medical 
evidence linking the veteran's current hepatitis C to disease 
contracted or injury sustained in line of duty during his 
active military service.  


CONCLUSION OF LAW

The veteran does not meet the criteria for service connection 
for hepatitis C.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.304 (2006); VAOPGCPREC 2-98, VAOPGCPREC 7-99.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m). VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  (VBA letter 211B (98-110) 
November 30, 1998). 


The veteran states that he incurred his current hepatitis C 
during active duty.  He does not deny having used intra-
venous drugs during active duty; however he contends that he 
was exposed to the hepatitis C virus in the shared common 
area of the bathroom in service where men were all shaving.  
He argues that he did not get hepatitis C from his heroin use 
because the use was infrequent and he always used clean 
needles.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  

The veteran's service medical records for his brief period of 
active military service between July and October 1971 are 
negative for any hepatitis risk factor other than intravenous 
drug use.  Service medical records show that in August 1971, 
the veteran was hospitalized for illicit drug use and 
hepatitis.  It was noted that the veteran presented for drug 
exemption after being admitted for a diagnosis of hepatitis.  
He reported that he had been using heroin and had been 
addicted for approximately one year prior to entering active 
duty.  

The record does not contain any medical evidence to support 
the veteran's contention that his hepatitis C was caused by 
any event during service other than IV drug use.  The post-
service medical records show treatment and diagnoses of 
hepatitis C in 1994 and 1998 at a private facility.  More 
recently, he has been diagnosed with end-stage liver disease 
due to chronic hepatitis C and cirrhosis.  (See, July 2005 
letter from a private examiner).  The record does not, 
however, include any competent medical evidence supporting 
the veteran's contention that he incurred hepatitis C due to 
an in-service incident other than IV drug use.  

In this regard, the Board notes that several physicians 
addressed the etiology of the veteran's hepatitis C.  A VA 
physician in April 1998 stated that the veteran is being 
followed for hepatitis C, and that the examiner is unable to 
ascertain the source of the hepatitis.  The record contains 
two statements from Dr. Bodenheimer.  In the earlier, March 
1998 statement, he reported that there was no way for him to 
be certain as to the mode of acquisition of the veteran's 
infection.  In the later, August 2005 statement, he indicated 
that there is uncertainty about the etiology of the veteran's 
hepatitis infection.  He noted the veteran's history of 
intravenous drug use, but added that the veteran adamantly 
denied ever sharing needles or drug paraphernalia.  As the 
veteran denied any exposure to contaminated parenteral 
intravenous drug equipment, the physician was uncertain as to 
the etiology of the infection.

A July 2005 statement by Dr. Mim, who had treated the veteran 
for several years, indicates that the veteran asked him to 
give an opinion regarding his hepatitis C infection.  Dr. Mim 
stated that he had reviewed some of the veteran's service 
medical records provided by the veteran and he indicated that 
is entirely possible that the veteran had acquired his 
hepatitis C during his service years.  He did not, however, 
specifically indicate the source of the veteran's infection 
or address the veteran's intravenous drug use.  In an effort 
to obtain clarification of this statement, the RO attempted 
to reach this examiner by telephone (See, October 2005 VA 
report of contact), and by mail (See, March 2006 VA letter to 
the examiner), and he did not respond.  As he did not 
specifically indicate the source of the veteran's infection 
or address the veteran's intravenous drug use, this opinion 
is of little probative value.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  These medical statements 
are not of sufficient probative value to support the 
veteran's claim.  

The evidence clearly shows the presence of a risk factor for 
hepatitis C during service - the veteran's illicit 
intravenous drug use.  The evidence does not show any risk 
factors other than the veteran's IV drug use during his 
service.  Only the veteran has posited blood from a communal 
shaving situation as the source of his hepatitis C.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As a result, his own opinion relating his 
hepatitis C infection - whether to sharing bathrooms or to 
any incident of service -- is not probative medical evidence 
in support of his claim.


The veteran has also submitted a an article from National 
Institutes of Health on Management of hepatitis C, a pamphlet 
about hepatitis C, and a document concerning Infergen, a 
medication used to treat hepatitis C.  This information is 
too general in nature to provide, alone, the necessary 
evidence to show that the veteran incurred hepatitis C while 
on active duty by some manner other than IV drug use.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  A medical 
treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The articles do not provide 
statements for the facts of the veteran's specific case, and 
thus do not show to any degree of specificity a relationship 
or connection between the veteran's hepatitis C and any 
incident of active duty other than IV drug use.

In summary, the competent medical evidence indicates that the 
veteran incurred hepatitis C due to IV drug use during active 
duty.  Accordingly, direct service connection for disease or 
disability due to substance abuse is precluded by law.  38 
C.F.R. §§ 3.301; VAOPGCPREC 2-98, VAOPGCPREC 7-99.  In sum, 
the preponderance of the evidence supports the conclusion 
that the veteran used intravenous drugs during service and, 
furthermore, that he contracted hepatitis C as a result of 
that drug use.  Drug usage of this nature constitutes willful 
misconduct for which service connection cannot be granted.  
38 C.F.R. § 3.301(d).  Therefore, service connection for 
hepatitis C must be denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2005 letter describing the evidence needed to 
support the veteran's claim fully complied with Quartuccio.  
It was mailed after the initial denial of the claim for 
service connection.  The denial was made prior to the 
enactment of the VCAA on November 9, 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notice was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, since the degree of disability and effective date 
of the disability are part of a claim for service connection, 
VA has a duty to notify claimants of the evidence needed to 
prove those parts of the claim.  The veteran has been 
provided the pertinent disability rating criteria in a letter 
dated in March 2006.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
scheduling him for a hearing before the Board and obtaining 
the veteran's treatment records.  In addition, the veteran 
has not identified any records which could be pertinent to 
his claim that have not been secured.  He stated at his 
hearing before the undersigned in January 2007 that he was 
not being treated by VA. There is no indication that there 
are any outstanding records that are pertinent to this claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  

The Board notes that an etiological opinion has not been 
obtained.  However, based on the evidence of record, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran, and a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2006).   


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


